Citation Nr: 0624270	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  05-00 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for colon cancer, 
including as due to exposure to herbicide agents to include 
Agent Orange (hereinafter "Agent Orange").  



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from February 1969 
to February 1971. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in 
pertinent part denying the appealed claims.


FINDINGS OF FACT

1.  The veteran is presumed to have been exposed to a 
confirmed stressor in service.

2.  A diagnosis of PTSD is not clinically established by the 
competent evidence on file.  

3.  The veteran's colon cancer has been diagnosed as a 
tubular adenoma, which is not a disease which the Secretary 
has established as presumptively associated with Agent Orange 
exposure.

4.  The veteran's colon cancer did not develop in service and 
is not otherwise causally related to service; there is no 
causal link between the veteran's presumed Agent Orange 
exposure in service and subsequent development of colon 
cancer years post service.  The veteran's colon cancer was 
not present within the first post-service year.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2005).

2. The veteran did not develop colon cancer due to herbicide 
agent exposure in service and prostrate cancer was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

By a VCAA letter in September or October of 2001 addressing 
his claim for service connection for colon cancer, and by a 
VCAA letter in March 2003 addressed multiple claims including 
his claims for service connection for colon cancer and PTSD, 
the veteran was informed of the notice and duty to assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate his claims for service 
connection for PTSD and prostate cancer.  The letters 
adequately informed of bases of review and the requirements 
to sustain the claims, as discussed further below.  By the 
VCAA letters the veteran was informed of information and 
evidence that he should submit for the claims, and the 
assistance VA would provide in obtaining evidence to support 
the claims.  38 C.F.R. §§ 3.156, 3.303, Part 4 (2005).  Also 
by the VCAA letters, the veteran was requested to submit any 
evidence "itself", and hence was constructively told to 
submit evidence in his possession.  He was also told that it 
was ultimately his responsibility to see that pertinent 
evidence not in Federal possession is obtained.  

While the VCAA letters did not explicitly discuss the 
presumptions to be afforded veterans based on Agent Orange 
exposure, that is not pertinent to the veteran's case, since 
here there is no reasonable possibility that such additional 
information would further the veteran's claim for service 
connection for colon cancer based on Agent Orange exposure.  
Because the veteran's claimed colon cancer was medically 
established as a tubular adenoma, it entitled to no 
presumption based on Agent Orange exposure (as discussed 
below), and hence governing law is no different than the 
usual case of a claim for service connection based on a 
causal link to service, whether based on incurrence of the 
cancer in service, or based on a causal link due to Agent 
Orange exposure in service.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e); Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).  The veteran was duly 
informed in the VCAA letters of the requirement of medical 
evidence of a causal link between service and the claimed 
colon cancer to support his colon cancer claim, and the 
denial of claim is based on his failure to present cognizable 
evidence of that causal link.  

Similarly, while the full implications of a PTSD claim were 
not discussed in the March 2003 VCAA letter, in this case a 
stressor is presumed based on the veteran's receipt of a 
Combat Infantryman Badge, and the claim turns on the presence 
or absence of a confirmed diagnosis of PTSD, which is in 
essence no different in terms of development required to 
support the claim than the first criterion required to 
support a general claim for service connection: current 
evidence of existence of the claimed disorder.  Compare 
38 C.F.R. § 3.303 and 38 C.F.R. § 3.304(f).  The veteran was 
duly informed in the March 2003 VCAA letter of the 
requirement of cognizable evidence of a current disability to 
support his PTSD claim, and the PTSD claim was denied based 
on his failure to present cognizable evidence of  current 
PTSD.  

The VCAA letters requested that the veteran inform of VA and 
private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  The veteran did inform of medical care providers, 
and records were sought from indicated sources, both VA and 
private.  Upon October 2001 and March 2003 requests from the 
RO, extensive records were received variously in October 
2001, March 2003, and May 2003 from B. McCurdy, M.D., and 
A. Totoonchie, M.D., both private physicians, and from St. 
Agnes Health Care.  Additional records from St. Agnes 
Healthcare up to September 2003 were thereafter added to the 
claims folder.  VA treatment records have also been obtained 
and associated with the claims folders.  Numerous records of 
associated treatment from other sources were received among 
these records.  All records obtained were associated with the 
claims folder.  

These obtained records establish colon cancer first diagnosed 
in July 2002, but show no cognizable causal link to service.  
These obtained records show no diagnosis or treatment for 
PTSD.  The veteran was afforded VA psychiatric examinations 
in April 2003 and September 2004, where examiners found the 
veteran's symptoms did not support a diagnosis of PTSD.  
Hence, because the veteran has been doubly confirmed not to 
have PTSD, there is no reasonable possibility that further 
records would inform of such a diagnosis.  These obtained 
records also establish colon cancer diagnosed and treated 
years post service.  Additionally, despite development 
requests by the RO, the veteran has not informed of any 
diagnosis or treatment for PTSD, and has not informed of any 
evidence of a causal link between service and claimed colon 
cancer, beyond informing of records already obtained.  Hence, 
there is no indication that there are additional records 
which may further either claim.  

As noted, the veteran was afforded VA examinations to address 
his PTSD claim.  While it is true that the veteran has not 
been afforded a VA examination to specifically address the 
claim of entitlement to service connection for colon cancer, 
such an examination is not required to fulfill the duty to 
assist in where, as here, the evidentiary record has not 
established, by affirmative, cognizable evidence that he has 
suffered an event, injury, or disease in service in order to 
trigger VA's obligation to provide a VA medical examination 
or obtain a medical opinion.  38 C.F.R. § 3.159(c)(4)(i)(A)-
(C); Paralyzed Veterans of America, et al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Here, 
colon cancer generally is not a disease subject to lay 
identification, and requires medical expertise to establish 
its existence.  Hence, medical evidence was here required to 
establish the existence of colon cancer.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

While the veteran in his substantive appeal had requested a 
Board hearing conducted at the RO, the VA Form 9 he used 
specifically indicated that such a hearing was not available 
at the veteran's Baltimore RO.  A Veterans Service 
Representative (VSR) accordingly contacted the veteran by 
telephone in March 2005 to inform him of this unavailability, 
and to discover his further wishes regarding a hearing.  The 
veteran did not then ask for a different hearing ,but rather 
asked if the VSR could hold the claim open until April 17, 
2005.  The VSR contacted the veteran telephonically again on 
April 27, 2005, and informed him that he could not hold the 
claims folder open any longer, but had to send it forward for 
certification and thereafter for review of the veteran's 
appeal by the Board.  The VSR then informed the veteran that 
once the veteran received the certification letter the 
veteran would have to submit any further requests to the 
Board.  The veteran did not then request an alternative 
hearing, and no correspondence has since been received 
informing that the veteran wished to further address his 
claims on appeal, including by hearing testimony.  These 
telephone conversations are documented in reports of contact 
contained within the claims folders.  

The veteran was afforded an informal hearing conference with 
a Decision Review Officer (DRO), the substance of which is 
reflected in a deferred rating decision document dated in 
June 2004.  The veteran then requested a VA psychiatric 
examination to address his claimed PTSD (which was afforded 
him, as noted above).  He did not then or thereafter request 
a further opportunity to address his appealed claims 
including by testimony at a hearing.  He did in the course of 
his appeal submit statements addressing his claims.  
Accordingly, there is no indication that the veteran was not 
afforded appropriate opportunity to address his claims on 
appeal, or that he had a desire to further address his claims 
on appeal that has not be satisfied.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, VCAA 
notice and development assistance were afforded the veteran 
prior to initial adjudication of his appealed claims.  The 
Board finds that the veteran was provided the necessary 
notice and assistance required, as discussed above, since he 
was given ample notice and opportunity to remedy deficiencies 
in the appealed claims.  The Court has recently held, 
regarding any error in such notice and assistance, that an 
error is not prejudicial when the error did not affect "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The existence of PTSD as a disorder is the 
basis of the RO's denial of that claim, and the need to 
establish that diagnosis was adequately addressed in the VCAA 
letter issued in March 2003.  Regarding the PTSD claim, the 
questions of a causal link to service, degree of disability, 
and effective date are at once meaningless and moot where, as 
here, the claim is denied based on the absence of a current 
disorder.  

A diagnosis of colon cancer is not in dispute and there is no 
denial of the claim for service connection for colon cancer 
on that basis.  The absence of a causal link to service was 
the basis of denial of the colon cancer claim, and that 
requirement was adequately addressed in the September or 
October 2001, and March 2003 VCAA letters.  The questions of 
degree of colon cancer disability, and effective date for any 
colon cancer grant of claim, are meaningless and moot where, 
as here, that claim is denied based on absence of a causal 
link to service.  
 
Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Law and Regulations for Service Connection Claims - General

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110 (West 2002 & Supp 2006); 
38 C.F.R. § 3.303 (2005).  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2005).

Certain diseases, such as malignant tumors, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2005).

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Claim for Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. §  3.304(f) (2005).  Section 
4.125(a) of 38 C.F.R. incorporates the 4th edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), which includes the 
criteria for a diagnosis of PTSD.

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), noted 
that the evidence necessary to establish the existence of a 
recognizable stressor during service will vary depending on 
whether or not the veteran was "engaged in combat with the 
enemy" under 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. 
§ 3.304 (2004). In other words, a veteran's bare assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact. If the 
determination of combat status is affirmative, then (and only 
then), a second step requires that the veteran's lay 
testimony regarding claimed stressor must be accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service." 
Zarycki at 98 (emphasis added).

The veteran's service form DD214 informs that the veteran did 
receive a Combat Infantryman Badge (CIB) for his service in 
Vietnam.  He is thus presumed to have engaged in combat with 
the enemy for purposes of his PTSD claim, and this is 
sufficient to satisfy the stressor requirement for a claim 
for PTSD.  38 U.S.C.A. § 1154(b).  

The remaining question is whether the veteran has PTSD due to 
the established stressor.  38 C.F.R. § 3.304(f).  

VA treatment records reflect that in April 2002 the veteran 
underwent a PTSD mental health screening, with the examiner 
finding the screening negative for PTSD.  The balance of the 
medical treatment records contained within the claims folder 
also contain no findings, diagnosis, or treatment of PTSD, 
and make reference to no such affirmative diagnosis.  

Upon VA psychiatric examination for compensation purposes in 
April 2003, the examiner noted review of the claims folder, 
and noted the veteran's history including the veteran's 
receipt of a badge or award consistent with service in 
Vietnam with a requisite stressor to support a diagnosis of 
PTSD.  However, at the examination the veteran presented "no 
clear signs or symptoms demonstrating that the veteran has 
intrusive recollections of the event, recurrent dreams, 
dissociative states, flashbacks, triggering events, avoidance 
of stimuli or symptoms of hyperarousal."  The examiner also 
noted that the veteran had no history of alcohol or substance 
abuse, which behaviors could have been consistent with PTSD.  
The examiner noted that the veteran had not lost time from 
work due to emotional difficulties, despite his having 
suffered the loss of both parents and a stepmother in the 
past year.  The examiner found that the veteran was 
experiencing grieving over the loss of family members, but 
that this was resolving.  The examiner diagnosed no other 
Axis I conditions, and did not diagnose PTSD.  Rather, the 
examiner opined that the veteran's allegations of PTSD were 
not supported by "consistent objective clinical findings and 
contemporaneous records in the [claims] file."

Upon VA psychiatric examination for compensation purposes in 
September 2004, the veteran's history was again review.  The 
examiner noted allegations by the veteran of a stressor 
incident in service, but also noted that the veteran "did 
not report any psychologically traumatic sequelae immediately 
following the incident" and "could not recall [...] his 
reaction at that time."  The veteran also did not report 
currently or in the past having intrusive memories or dreams, 
recollections, avoidance, dissociative states, flashbacks, or 
triggers or disturbance in functioning.  The examiner also 
noted that the veteran had a history of long-term, stable 
employment without any reported employment difficulties and 
with apparent good current employment functioning.  There was 
also no reported history of substance abuse.  The examiner 
noted psychiatric evaluation findings, and these were also 
consistent with good current functioning.  The veteran 
complained of violent feelings, but these were not judged to 
be suggestive of PTSD.  The examiner concluded, "Review of 
the C-file and this clinical interview are not supportive of 
a diagnosis of posttraumatic stress disorder."

The Board has reviewed the claims folder as a whole and finds 
that the weight of the medical record comports with the view 
of the April 2003 and September 2004 VA examiners.  The Board 
finds the weight of the medical evidence against a confirmed 
diagnosis of PTSD meeting the DSM-IV diagnostic criteria.  
The claims folder as a whole contains no diagnosis of PTSD.  
The veteran's lay contentions or beliefs that he has PTSD may 
be afforded no consideration or weight, and neither may those 
of a friend, also not indicated to be a medical professional, 
in a submitted statement dated in June 2004, since the 
question whether the veteran has PTSD is a medical one, not 
within the purview of lay knowledge.  Espiritu.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran having PTSD, and hence is against his 
having PTSD due to his confirmed in-service stressor.  Thus, 
the preponderance of the evidence is against the claim for 
service connection for PTSD, and the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.304(f); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claim for Service Connection for Colon Cancer

The veteran contends that his colon cancer is related to 
Agent Orange exposure in service.  

Private treatment records reflect that the veteran underwent 
a screening colonoscopy in July 2002, with no prior history 
of colon cancer.  A lesion was removed and diagnosed by 
pathological analysis as a tubular adenoma.  There are no 
records reflecting any prior colon cancer or subsequent 
recurrence, or reflecting any medical finding of a cause of 
the veteran's colon cancer related to service.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  In some 
circumstances, a disease associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue. 38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005). Diseases that 
the Secretary has associated with herbicide exposure include 
the following: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes. 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Hence, 
they do not include the tubular adenoma of the veteran's 
colon, as established by the pathology report of July 2002.  

The Secretary of Veterans Affairs has determined that there 
is no positive association between Agent Orange exposure and 
any condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice, 68 Fed. Reg. 27630-41 (2003). Hence, 
no such presumptive basis for service connection will be 
afforded the veteran's colon cancer.  However, the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). Hence, the 
veteran may support with affirmative medical opinion evidence 
his claim for service connection for colon cancer as due to 
Agent Orange exposure.

The veteran submitted a July 2003 opinion letter by B. Mc., 
M.D., a private treating physician.  In that letter, Dr. Mc. 
stated, in effect, that Agent Orange as a cause of any cancer 
could not be ruled out.  This opinion, however, does not 
address the veteran's particular case, and also does not 
provide an affirmative causal opinion.  A causal clinical 
link for the veteran must be made by a medical practitioner 
addressing the veteran's particular case, based on the 
circumstances of the veteran's diseases or injuries and other 
factors particular to the veteran.  To require less would 
allow service connection on the basis of mere statistical 
significance associated with facts common to the veteran's 
service-connected conditions or his period of service.  
Governing VA law does not allow service connection on the 
basis of a showing of statistical variance, howsoever 
significant, without the support of a particularized medical 
opinion.  It is true that some presumptions have been adopted 
within governing regulations based on recognized positive 
medical correlations to certain diseases or injuries.  
However, where no such presumption is recognized in the 
governing law, service connection can only be established 
based on facts as medically interpreted for the claimant's 
particular case.  38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.312 (2005).

Additionally, both Federal regulation and case law preclude 
granting service connection predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2005); 
see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a 
medical treatise submitted by an appellant that only raises 
the possibility that there may be some relationship between 
service-connected sickle cell anemia and the veteran's fatal 
coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (service connection claim not well grounded where only 
evidence supporting the claim was a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran; such evidence held to be speculative); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (an examining physician's 
opinion to the effect that he cannot give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence").  Dr. 
Mc.'s opinion - that a possibility of a Agent Orange as a 
cause cannot be eliminated - is far removed from a definitive 
statement of a causal link, and exists in that realm of 
speculative or indefinite possibility which cannot serve to 
support a claim.   

The veteran's contentions, as lay statements, are not 
cognizable to establish the presence of colon cancer at any 
point in time, or to establish a causal link between service 
or Agent Orange exposure, and colon cancer.  Espiritu.  

Service medical record include no finding or diagnosis of 
colon cancer, and post-service records include no finding or 
diagnosis of colon cancer prior to July 2002.  Hence, the 
preponderance of the cognizable evidence is against colon 
cancer developing in service, and is thus against the claim 
for service-connected on that direct basis.  38 C.F.R. 
§ 3.303.  The preponderance of the cognizable evidence is 
also against colon cancer being present within the first 
post-service year, and hence is against the claim on a first-
year-post-service presumptive basis.  38 C.F.R. §§ 3.307, 
3.309.  As discussed above, because the veteran's colon 
cancer is not among the diseases for which the Secretary has 
established a presumption based on Agent Orange exposure, the 
veteran's claim may not be granted on that presumptive basis.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Last, because the veteran has presented no cognizable medical 
evidence establishing a causal link between his exposure to 
Agent Orange in service and his later development of colon 
cancer, the preponderance of the evidence is against 
entitlement to service connection for colon cancer on that 
direct basis.  38 C.F.R. § 3.303; Combee.  

Because the preponderance of the evidence is against the 
claim for service connection for colon cancer, the benefit of 
the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for colon cancer is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


